Case 2:18-cv-06742-RGK-PJW Document 134 Filed 12/27/19 Page 1 of 2 Page ID #:4222




                        UNITED STATES COURT OF APPEALS                         FILED
                               FOR THE NINTH CIRCUIT                            DEC 27 2019
                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
   In re: ANY AND ALL FUNDS HELD IN                  No.    19-56510
   REPUBLIC BANK OF ARIZONA
   ACCOUNTS XXXX1889, XXXX2592,                      D.C. No.
   XXXX1938, XXXX2912, AND                           2:18-cv-06742-RGK-PJW
   XXXX2500,                                         Central District of California,
   ______________________________                    Los Angeles

   UNITED STATES OF AMERICA,                         ORDER

                    Plaintiff-Appellee,

    v.

   JAMES LARKIN, Real Party in Interest
   Defendant; et al.,

                    Movants-Appellants.

         The appeal filed December 24, 2019 is a preliminary injunction appeal.

   Accordingly, Ninth Circuit Rule 3-3 shall apply.

         The mediation questionnaire is due three days after the date of this order.

         If they have not already done so, within 7 calendar days after the filing date

   of this order, the parties shall make arrangements to obtain from the court reporter

   an official transcript of proceedings in the district court that will be included in the

   record on appeal.

         The briefing schedule shall proceed as follows: the opening brief and

   excerpts of record are due not later than January 21, 2020; the answering brief is

   AT/MOATT
Case 2:18-cv-06742-RGK-PJW Document 134 Filed 12/27/19 Page 2 of 2 Page ID #:4223




   due February 18, 2020, or 28 days after service of the opening brief, whichever is

   earlier; and the optional reply brief is due within 21 days after service of the

   answering brief. See 9th Cir. R. 3-3(b).

         No streamlined extensions of time will be approved. See 9th Cir. R. 31-

   2.2(a)(3). Any request for an extension of time to file a brief must be made by

   written motion under Ninth Circuit Rule 31-2.2(b).

         Failure to file timely the opening brief shall result in the automatic dismissal

   of this appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.


                                                     FOR THE COURT:

                                                     MOLLY C. DWYER
                                                     CLERK OF COURT


                                                     By: Allison Taylor
                                                     Deputy Clerk
                                                     Ninth Circuit Rule 27-7




   AT/MOATT                                   2                                       19-56510
